Case 3:18-cr-04683-GPC Document 73 Filed 03/20/19 PageID.509 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 18-CR-4683-GPC
12                      Plaintiff,
13         v.                                 ORDER VACATING ECF NO. 72
                                              AND GRANTING ECF NO. 68
14   JACOB BYCHAK, MARK
     MANOOGIAN, MOHAMMED                      [ECF No. 68.]
15   ABDUL QAYYUM, and PETR
     PACAS,
16
                        Defendants.
17
18
           The Court previously issued an order denying Defendants’ motion for leave
19
     to file motions in excess of 25 pages, noting that the motion did not clarify the
20
     nature or number of any such motions. (ECF No. 72.) The Court now understands
21
     that Defendants’ motion pertained to their motions (1) to dismiss the indictment as
22
     void for vagueness (ECF No. 69); (2) to dismiss based on the government
23
     misadvising the grand jury on the law (ECF No. 69), and (3) to compel discovery
24
     relating to confidential informant (ECF No. 70). The Court agrees that there is
25
     good cause to expand the page limits as to those three motions, and as a result,
26
     VACATES its earlier order (ECF No. 72), and GRANTS Defendants’ Motion for
27
     Leave to File Motions in Excess of 25 Pages (ECF No. 68).
28
Case 3:18-cr-04683-GPC Document 73 Filed 03/20/19 PageID.510 Page 2 of 2



 1
     Dated: March 20, 2019
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2                      18-CR-4683-GPC
                                  PLEADING TITLE
